Case 2:18-cv-09491-FMO-AS Document 15-2 Filed 01/16/19 Page 1 of 2 Page ID #:72




   1 LTL ATTORNEYS LLP
      Joe Tuffaha (State Bar No. 253723)
   2
       joe.tuffaha@ltlattorneys.com
   3 Prashanth Chennakesavan (State Bar No. 284022)
       prashanth.chennakesavan@ltlattorneys.com
   4
      300 S. Grand Avenue, 14th Floor
   5 Los Angeles, California 90071
      Telephone: 213-612-8900
   6
      Facsimile: 213-612-3773
   7
      Attorneys for Defendants
   8
      Robert Goldstein and DRG Strategic, LLC
   9 d/b/a Meridian Global
  10                      UNITED STATES DISTRICT COURT
  11                    CENTRAL DISTRICT OF CALIFORNIA
  12
  13 MATTHEW PLISKIN, AS                     Case No: 2:18-cv-09491 FMO (ASx)
  14 TRUSTEE OF THE ICPW
     NEVADA TRUST                            [PROPOSED] ORDER ON
  15                                         DEFENDANTS’ MOTION TO
  16             Plaintiff,                  DISMISS PLAINTIFF’S
                                             COMPLAINT
  17        v.
  18                                         [Notice of Motion and Motion to
     ROBERT GOLDSTEIN and DRG                Dismiss and Declaration of Robert
  19 STRATEGIC, LLC d/b/a                    Goldstein concurrently herewith]
  20 MERIDIAN GLOBAL,
                                             Hearing:
  21             Defendants.                 Date: February 14, 2019
  22                                         Time: 10:00 a.m.
                                             Crtrm: 6D
  23
  24                                         Judge: Hon. Fernando M. Olguin
  25
  26
  27
  28
Case 2:18-cv-09491-FMO-AS Document 15-2 Filed 01/16/19 Page 2 of 2 Page ID #:73




   1         The Court, having reviewed and considered Defendants’ Robert Goldstein
   2 and DRG Strategic, LLC d/b/a Meridian Global (collectively, “Defendants”) Motion
   3 to Dismiss (“Motion”), arguments of counsel, and other evidence submitted before
   4 or at the hearing on the Motion, hereby GRANTS Defendants’ Motion and
   5 dismisses Plaintiff’s Complaint based on lack of personal jurisdiction.
   6
   7 IT IS SO ORDERED.
   8
   9 DATED: _______________, 2019
                                             The Honorable Fernando M. Olguin
  10
                                             United States District Court Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -1-
